Citation Nr: 1725485	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to undiagnosed illness.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for arthritis of the right shoulder.

4.  Entitlement to service connection for right upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Sonya L. Pence, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in August 2009, March 2010 and May 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to service connection for back and right shoulder disabilities, and for a right upper extremity radiculopathy are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in Southwest Asia.

2.  The evidence is in equipoise as to whether the Veteran has carried a diagnosis of irritable bowel syndrome to a degree of 10 percent or more for at least 6 months during the appeal period.


CONCLUSION OF LAW

In giving the Veteran the benefit of the doubt, the criteria for service connection for irritable bowel syndrome are met.  38 U.S.C. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he is entitled to service connection for IBS as a result of his service in Southwest Asia.  A review of the record reflects that the Veteran served in Southwest Asia from November 1, 1995, to December 31, 1995.  As such, he has the requisite service to qualify him for service connection pursuant to 38 C.F.R. § 3.317.

A February 2011 VA examination report reflects that the Veteran does not have a current diagnosis of IBS.  It was noted that August 1987 service treatment records reflected complaints of upper abdominal cramps and multiple loose, watery stools for 48 hours.  The diagnosis was gastroenteritis.  A June 1988 service treatment record reflected sharp, brief hourly periumbicular pain.  A January 1996 service treatment record reflects nausea and vomiting.  Gastritis was diagnosed.  Service physical examinations in 1987, 1989, 1995, and 2000 are silent for a gastrointestinal condition.  The Veteran reported current symptoms of bowel movements with soft stools eight times a night and bowel movements after every meal or snack during day, but no loose stools.  His reported symptoms were episodic (he was unable to say how often) and moderate in severity.  The examiner opined that there was no objective evidence which satisfied the criteria for a diagnosis of IBS.  

A June 2011 Naval Hospital record reflects that the Veteran had a diagnosis of IBS.  It reflects that he had diarrhea on and off for two weeks.  Sometimes he had bowel movements five to 10 times a day.  

An April 2012 VA examination report reflects the examiner's assessment that the Veteran has occasional episodes of bowel disturbance with abdominal distress.  It was noted that the Veteran reported occasional episodes of loose stools, sometimes up to five times a day.  The Veteran reported that he was on daily medication for his IBS.  It was noted that a June 2011 private treatment record reflects that the Veteran was treated with two medications for his IBS.

A May 2012 VA opinion report reflects that the Veteran's IBS is not incurred in, caused by the claimed in service injury, event, or illness (referring to the findings of gastritis in service) because IBS is not associated with gastritis; the nexus is not supported by medical literature.

A December 2013 treatment record reflects that the Veteran has IBS.  He reported that he experienced eight bowel movements a day, abdominal cramping, and bloating.  

An August 2014 medical treatment record from the Naval Hospital in Pensacola reflects a diagnosis of IBS.  It was noted that the Veteran experienced urgency to defecate four to five times a day, frequently in the morning.  A recent IBS flare resulted in eight to nine stools a day.  He experienced gas, bloating, and diarrhea.

A September 2014 VA examination report for gastritis/gastroenteritis reflects that the Veteran does not have a current diagnosis of gastritis or gastroenteritis.  It was noted that the Veteran reported occasional episodes of loose stool, sometimes up to four times a day.  

The Board acknowledges the negative nexus opinions and findings of record.  However, IBS is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection and nexus evidence is not required.  38 C.F.R. § 3.317.  The Board finds that the evidence is in equipoise as to whether the Veteran has had IBS during the appeal which is symptomatic to a degree of at least 10 percent or more for over six months not later than December 31, 2016.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for IBS is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for IBS is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is currently service-connected for cervical spine degenerative disc disease and associated peripheral neuropathy of the left upper extremity.  He has claimed that his right shoulder problems are due to his service-connected cervical spine disability.  The record reflects that according to an April 2012 VA examination report, the Veteran has a diagnosis of degenerative arthritis of the right shoulder, hypertrophy of the distal clavicle of both shoulders, and paralysis of upper radicular nerve group; unremarkable neurological examination without sensory/motor deficits.  

Initially, the Board notes that there is no medical opinion as to whether the right shoulder arthritis/hypertrophy is caused or aggravated by the service-connected cervical spine disability.  In this regard, the April 2012 VA examination report reflects only that the right shoulder arthritis is not related to the right shoulder neurological complaints in service.  Moreover, the evidence is not clear as to whether the Veteran has a current neurological diagnosis involving his right upper extremity, and if so, whether it is etiologically related to service or caused or aggravated by his service-connected cervical spine disability.  Notably, the April 2012 VA examination report reflects that in July 2007, the Veteran presented with complaints of tendonitis in the right shoulder.  He was diagnosed with intervertebral disc degeneration of the cervical spine, which was likely the cause of his right shoulder neurological/radicular symptoms.  The examination report goes on to state that current findings in the medical record reflect that degenerative disc disease of the cervical spine results in neurological symptoms to the Veteran's upper extremities.  Then the examiner opined that despite the Veteran's subjective complaints of radicular pain to the upper extremities, his decreased sensation and the  minimal loss of grip strength found on physical examination, neurological examination was largely unremarkable and his upper extremity symptoms were likely due to either activity, positioning, or movement of the spine.  As such, the record appears to reflect that the Veteran's service-connected cervical spine disability was the cause of his right shoulder neurological symptoms, but that there was no diagnosed neurological disability of the right shoulder.  However, the Board notes that there is no evidence that an EMG or other nerve conduction studies were accomplished at the April 2012 examination.  (Moreover, the Board notes that despite the lack of diagnosis of any neurological disability of either upper extremity at the April 2012 VA examination, the Veteran is service-connected for peripheral neuropathy of the left upper extremity associated with his degenerative disc disease of the cervical spine.)  Additionally, a November 2007 cervical spine MRI report reflects right neural foraminal narrowing and severe bilateral neural foraminal narrowing, left greater than right.  Under the circumstances, a remand is required in order to schedule the Veteran for a new VA shoulder examination.  

With respect to the claim of entitlement to service connection for a lumbar spine disability, the Board notes that the Veteran underwent a VA examination in April 2012.  The examiner opined that the Veteran's lumbar spine degenerative joint disease was not related to the in-service lumbar spine complaints and reasoned that the in-service complaints were related to soft-tissue injury (muscle) and the current diagnosis was related to discs and vertebral bodies and was a degenerative process.  The Board notes that in rendering the opinion, the examiner did not account for the Veteran's lay contentions of ongoing back symptomatology since the mid-1990s, which has been well documented in the medical records.  Moreover, the examiner did not address the Veteran's lumbar spine diagnoses of lumbago, lumbar facet hypertrophy, lumbar spondylosis, and dextroscoliosis.  (The Veteran was diagnosed with those spine disabilities in October 2007, July 2009, September 2009, and February 2010).  As such, a remand is required to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA shoulder examination in order to determine the nature and etiology of the Veteran's arthritis of the right shoulder, and any radiculopathy or other neuropathy of the right shoulder/right upper extremity.  The claims file, to include a copy of this remand, must be made available to and reviewed by the VA examiner.  All indicated studies and tests, including EMG/nerve conduction studies, should be accomplished.

The examiner should provide an opinion as to whether the Veteran's arthritis of the right shoulder is at least as likely as not (50 percent or better probability) caused or aggravated by the service-connected cervical spine degenerative disc disease.  

The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or better probability) that any right shoulder neuropathy/radiculopathy is etiologically related to service (to include the in-service right shoulder complaints) or caused or aggravated by the service-connected cervical spine degenerative disc disease.  

All opinions must be accompanied by a complete rationale.

3.  Return the claims file to the April 2012 VA spine examiner, if available, and request that the examiner provide an addendum opinion regarding whether it is at least as likely as not that the Veteran's lumbago, lumbar facet hypertrophy, lumbar spondylosis, and/or dextroscoliosis is/are etiologically related to service, to include the in-service low back complaints.

The examiner must take into account the Veteran's credible and well documented statements that he has had ongoing low back pain since the 1990s.

All opinions must be accompanied by a complete rationale.

If the April 2012 VA spine examiner is unavailable, another qualified examiner must provide the requested opinion.  If the new examiner finds that an examination is required in order to provide the requested opinion, then one should be scheduled.

4.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran a supplemental statement of the case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


